  Case 5:18-cv-01400-JGB-SHK Document 63 Filed 03/04/20 Page 1 of 1 Page ID #:548

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                                 CIVIL MINUTES - GENERAL
 Case No.         ED CV 18-1400-JGB (SHKx)                                                           Date   March 4, 2020
 Title            Innovative Nutraceuticals, LLC v. United States of America, et al.



 Present: The                        Patrick J. Walsh, United States Magistrate Judge
 Honorable
                       Isabel Martinez                                                        Court Smart 03/04/20
                        Deputy Clerk                                                        Court Reporter / Recorder
                Attorneys Present for Plaintiff:                                         Attorneys Present for Defendants:
                      Michael S. Chernis                                                        Remy J. Krumpak
                         Eric Honig                                                             Richard M. Park
                                                                                                  Jasmin Yang
 Proceedings:                     Settlement Conference

        The case is called and appearances are made. The parties agreed on a settlement of all issues in
the case.

       The Court sets a telephonic status conference with counsel regarding the settlement for April 23,
2020 at 1:30 p.m.




                                                                                                             3       :       00
                                                                               Initials of Preparer         im

S:\PJW\Settlement Conferences\18-1400 Innovative Nutraceuticals MO_settlement conf.wpd




CV-90 (10/08)                                           CIVIL MINUTES - GENERAL                                              Page 1 of 1
